Title: Enclosure C: [Estimate of the Outstanding Debt], 30 November 1790
From: Nourse, Joseph,Treasury Department
To: 


The amount of the domestic debt of the United States, as stated by the Secretary of the Treasury, in his report of the 9th. January 1790, to the House of Representatives, relative to a provision for the support of the public credit, is as follows:


Liquidated and Loan Office debt, as per Schedule C.

27,383,917.67


Interest thereon to the 31st. December 1790, pr ditto, D.

13,030,168.20


Additional sum for sinking the Continental Bills of Credit, and for the discharge of the other parts of the unliquidated debt

 2,000,000.00




42,414,085.87


From which deduct amount as per statement A
31,797,481.22



Amount of the registered debt, and Credit, with interest, per statement B.
 6,919,138.51
38,716,619.73


Balance outstanding
$ 3,697,466.14


Note—The balance above stated to be outstanding, probably exceeds the real sum. In the original estimate, the old emission bills were computed at 40 for 1, but they have been provided for at 100, for 1. There are also loan office Certificates, which were sent to public officers, to be applied to the public service, and which were supposed to have been so applied, but which have since, upon settlements of their accounts at the Treasury, been returned and cancelled.
In addition to this, payments in public securities are expected to be made into the Treasury, which will thereupon be cancelled. And it is presumable that in the course of the War, sums have been lost and destroyed, which are included in the estimate, but as there is some arrearage of interest, not included in the calculation; and as there are certain claims on the Treasury, the event, or amount of which is not yet determined, it is not possible now to make a precise estimate of the difference between the sum computed to be outstanding, and what will be really found so.

Joseph Nourse, Register.
Treasury DepartmentRegisters Office, November 30th. 1790

